Order entered February 22, 2019




                                                     In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                             No. 05-17-01154-CV

                                IN RE INPPAMET LTD. AND
                          PLASTIC AND METAL PARTS, INC., Relators

                           On Appeal from the 44th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DC-08-13797

                                                   ORDER
                               Before Justices Brown, Nowell, and Carlyle1

         On February 15, 2019, the Texas Supreme Court issued an opinion in In re RSR Corp. and

Quemetco Metals Limited, Inc., cause number 18-0189. In accordance with that opinion, we

VACATE our February 21, 2018 order conditionally granting relators’ petition for writ of

mandamus and REINSTATE the trial court’s September 11, 2017 order denying the “Motion to

Reconsider Disqualification Under Meador & Disqualify Brewer Law Firm.”


                                                              /s/      ADA BROWN
                                                                       JUSTICE




1
  Justice Craig T. Stoddart and Justice Douglas Lang were on the panel when our original opinion and order issued in
this case. As of January 1, 2019, they are no longer members of the Court and have been replaced on the panel by
Justice Erin Nowell and Justice Cory Carlyle.